 


110 HR 3376 IH: Witness Protection Enhancement Act of 2007
U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3376 
IN THE HOUSE OF REPRESENTATIVES 
 
August 3, 2007 
Mr. Arcuri introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To enhance witness protection. 
 
 
1.Short titleThis Act may be cited as the Witness Protection Enhancement Act of 2007.  
2.Short-Term State Witness Protection Section 
(a)Establishment 
(1)In generalChapter 37 of title 28, United States Code, is amended by adding at the end the following: 
 
570.Short-Term State Witness Protection Section 
(a)In generalThere is established in the United States Marshals Service a Short-Term State Witness Protection Section which shall provide protection for witnesses in State and local trials involving homicide or other major violent crimes pursuant to cooperative agreements with State and local criminal prosecutor's offices and the United States attorney for the District of Columbia.  
(b)Eligibility 
(1)In generalThe Short-Term State Witness Protection Section shall give priority in awarding grants and providing services to— 
(A)criminal prosecutor's offices for States with an average of not less than 100 murders per year; and  
(B)criminal prosecutor's offices for jurisdictions that include a city, town, or township with an average violent crime rate per 100,000 inhabitants that is above the national average.  
(2)CalculationThe rate of murders and violent crime under paragraph (1) shall be calculated using the latest available crime statistics from the Federal Bureau of Investigation during the 5-year period immediately preceding an application for protection. .  
(2)Chapter analysisThe chapter analysis for chapter 37 of title 28, United States Code, is amended by striking the items relating to sections 570 through 576 and inserting the following: 
 
 
570. Short-Term State Witness Protection Section.  .  
(b)Grant program 
(1)DefinitionsIn this subsection— 
(A)the term eligible prosecutor's office means a State or local criminal prosecutor's office or the United States attorney for the District of Columbia; and  
(B)the term serious violent felony has the same meaning as in section 3559(c)(2) of title 18, United States Code.  
(2)Grants authorized 
(A)In generalThe Attorney General is authorized to make grants to eligible prosecutor's offices for purposes of identifying witnesses in need of protection or providing short-term protection to witnesses in trials involving homicide or serious violent felony.  
(B)AllocationEach eligible prosecutor's office receiving a grant under this subsection may— 
(i)use the grant to identify witnesses in need of protection or provide witness protection (including tattoo removal services); or  
(ii)pursuant to a cooperative agreement with the Short-Term State Witness Protection Section of the United States Marshals Service, credit the grant to the Short-Term State Witness Protection Section to cover the costs to the section of providing witness protection on behalf of the eligible prosecutor's office.  
(3)Application 
(A)In generalEach eligible prosecutor's office desiring a grant under this subsection shall submit an application to the Attorney General at such time, in such manner, and accompanied by such information as the Attorney General may reasonably require.  
(B)ContentsEach application submitted under subparagraph (A) shall— 
(i)describe the activities for which assistance under this subsection is sought; and  
(ii)provide such additional assurances as the Attorney General determines to be essential to ensure compliance with the requirements of this subsection.  
(4)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $90,000,000 for each of fiscal years 2008 through 2010.  
3.Witness protection servicesSection 3526 of title 18, United States Code (Cooperation of other Federal agencies and State governments; reimbursement of expenses) is amended by adding at the end the following: 
 
(c)In any case in which a State government requests the Attorney General to provide temporary protection under section 3521(e) of this title, the costs of providing temporary protection are not reimbursable if the investigation or prosecution in any way relates to crimes of violence committed by a criminal street gang, as defined under the laws of the relevant State seeking assistance under this title. .  
4.Expansion of Federal witness relocation and protection programSection 3521(a)(1) of title 18, United States Code, is amended by inserting , criminal street gang, serious drug offense, homicide, after organized criminal activity.  
 
